Garrison, J.
(dissenting).
In so far as the decree appealed from directs that the defendants be enjoined from the peaceable persuasion of persons who are not under any contract to serve the complainant, I think the court below was in error, and that to that extent its decree should be reversed.
I am requested by Justice Swayze and by .Judge Bogert to say that they concur in the foregoing view.'*
For affirmance — Ti-ib Chancellor, Chiee-Justice, Eeed, Trionchard, Parker, Yoorhees, Yredenburgi-i, Yroom, Green, Gray — 10.
For reversal — Garrison, Swayze, Minturn, Bogert — 4.